DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 30 April 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910361373.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-7, 12-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the ratio of the strontium level to the barium level is determined”. Parent claim 1 discloses determining a ratio of the strontium level and the barium level of the liquid product, making ambiguous whether claim 2 is simply reiterating the same determination of the ratio of strontium to barium in claim 1, or is drawn to determining a different ratio between strontium and barium. Correction is required.
Claim 3 recites the limitation “wherein the ratio of the barium level to the strontium level is determined”. Parent claim 1 discloses determining a ratio of the strontium level and the barium level of the liquid product. The Examiner notes that a ratio of strontium to barium discloses the same information as a ratio of barium to strontium for a given solution, and simply represents a different format of expressing the relationship between the amounts of each element. Therefore, the claim is ambiguous as to whether claim 3 is simply reiterating the same determination of the ratio of strontium to barium in claim 1, or is to drawn determining a different ratio between strontium and barium. Correction is required.
Claim 6 recites the limitation “a solid-liquid ratio… between 1:50 and 1:500”. Neither claim 6 nor parent claim 1 disclose what units (ex. g:mL, g:L, lbs:gal) the solid-liquid ratio is based on, making ambiguous the actual range of the solid-liquid ratio.
Claim 7 recites the limitation “wherein the sample grain size of the fine filtered sedimentary sample is less than 150 microns”. Parent claim 1 requires that the fine filtered sedimentary sample have a grain size less than 100 mesh (149 microns), which is a narrower range than that disclosed in dependent claim 7. Claim 7 is therefore ambiguous as to whether it only further emphasizes the need to have a particle size of less than 149 microns, or if it indicates for example that the grain size may be determined by microns or by US mesh size. Correction is required.
Claim 12 recites the limitation “wherein the ratio of the strontium level to the barium level is determined”. Parent claim 11 discloses determining a ratio of the strontium level and the barium level of the liquid product, making ambiguous whether claim 12 is simply reiterating the same determination of the ratio of strontium to barium in claim 11, or is drawn to determining a different ratio between strontium and barium. Correction is required.
Claim 13 recites the limitation “wherein the ratio of the barium level to the strontium level is determined”. Parent claim 11 discloses determining a ratio of the strontium level and the barium level of the liquid product. The Examiner notes that a ratio of strontium to barium discloses the same information as a ratio of barium to strontium for a given solution, and simply represents a different format of expressing the relationship between the amounts of each element. Therefore, the claim is ambiguous as to whether claim 13 is simply reiterating the same determination of the ratio of strontium to barium in claim 11, or is drawn to determining a different ratio between strontium and barium. Correction is required.
Claim 16 recites the limitation “a solid-liquid ratio… between 1:50 and 1:500”. Neither claim 16 nor parent claim 11 disclose what units (ex. g:mL, g:L, lbs:gal) the solid-liquid ratio is based on, making ambiguous the actual range of the solid-liquid ratio.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7, and 12-13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “wherein the ratio of the strontium level to the barium level is determined”. Parent claim 1 discloses determining a ratio of the strontium level and the barium level of the liquid product, thus claim 2 does not disclose any limitations beyond those taught by its parent claim and is improper.
Claim 3 recites the limitation “wherein the ratio of the barium level to the strontium level is determined”. The Examiner notes that a ratio of strontium to barium discloses the same information as a ratio of barium to strontium for a given solution, and only represents a different format of expressing the relationship between the amounts of each element. As parent claim 1 discloses determining a ratio of the strontium level and the barium level of the liquid product, which is simply another expression of the ratio of the barium level to the strontium level, claim 3 does not disclose any limitations beyond those taught by its parent claim and is improper.
Claim 7 recites the limitation “wherein the sample grain size of the fine filtered sedimentary sample is less than 150 microns”. Parent claim 1 requires that the fine filtered sedimentary sample have a grain size less than 100 mesh (149 microns), which is a narrower range than that disclosed in dependent claim 7. Disclosing a broader range in a dependent claim than the narrower range disclosed by its parent claim creates improper dependency as the content of the dependent claim is not wholly within the scope of its parent claim.
Claim 12 recites the limitation “wherein the ratio of the strontium level to the barium level is determined”. Parent claim 11 discloses determining a ratio of the strontium level and the barium level of the liquid product, thus claim 12 does not disclose any limitations beyond those taught by its parent claim and is improper.
Claim 13 recites the limitation “wherein the ratio of the barium level to the strontium level is determined”. The Examiner notes that a ratio of strontium to barium discloses the same information as a ratio of barium to strontium for a given solution, and only represents a different format of expressing the relationship between the amounts of each element. As parent claim 11 discloses determining a ratio of the strontium level and the barium level of the liquid product, which is simply another expression of the ratio of the barium level to the strontium level, claim 13 does not disclose any limitations beyond those taught by its parent claim and is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106289916 A, family patent document US 20180187288 A1 used as translation), hereinafter Li in view of The Effects of Different Drying Methods for Marine Sediment upon Moisture Content and Metal Determination, hereinafter Drying Methods, and Pore water profiles and authigenic mineralization in shallow marine sediments above the methane-charged system on Umitaka Spur, Japan Sea, hereinafter Pore Water.
Regarding claim 1, Li teaches a selective extraction of sedimentogenic strontium and barium in terrigenous clastic sediments (Title), where a suitable amount of sediments are collected (collecting a predetermined quantity of a sedimentary sample; [0015]), visible biogenic clasts are eliminated (removing biogenic clasts from the predetermined quantity of the sedimentary sample to provide a coarse filtered sedimentary sample; [0015]), the sample is baked at a low temperature [0015], then crushed to a grain size no larger than 100-mesh [0015]. Li further teaches acetic acid solution or acetic acid-acetate buffer solution with a 5-50% acetic acid mass concentration is added to the sample as an extraction agent (reacting a portion of the fine filtered sedimentary sample in a solution; [0015]). Li further teaches the solid and liquid are separated, and the supernatant is diluted to an appropriate concentration for the instrumental analysis by ICP-OES or ICP-MS of Sr (measuring a strontium level within a liquid product of the solution) and Ba (measuring a barium level within a liquid product of the solution) to determine a Sr/Ba ratio (determining a ratio of the strontium level and the barium level of the liquid product; [0015]). Li further teaches that Sr and Ba in sediments may be carbonate bound [0011, 0013]. Li teaches the reactant is an acetic acid/acetate buffer solution [0015], but does not teach the exact temperatures at which the sediments are baked or the acetate compound used in the buffer solution.
Drying Methods compares oven drying, air drying, and freeze-drying methods to prepare marine sediment (Abstract) prior to treatment with a solution and ICP analysis (pg. 326 left column second paragraph). Drying Methods teaches oven drying at a temperature of 80 °C for 16 hours (pg. 326 left column first paragraph). Drying Methods teaches for sediments of less than 63 microns in size, that moisture content was similar for the case where the 80 °C, 105 °C, and freeze drying was used (Table 1, pg. 327 first paragraph), while the analyte concentration was greatest for freeze drying and the 80 °C and 105 °C drying processes (Table 2, pg. 329 conclusion #2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a low temperature drying of 80 °C as taught by Drying Methods to treat the marine sediment of Li, as Drying Methods teaches 80 °C, 105 °C, and freeze-drying methods to minimize water content (better concentrating the analyzed species), while maximizing the extraction of analytes during leaching. It would have been further obvious to select the 80 °C drying treatment, as the results of the 80 °C, 105 °C, and freeze-drying processes are essentially the same, and as the 80 °C would have the least complexity as it does not require a freeze-drying process/apparatus, and has the lowest cost as it is conducted at lower temperature than the 105 °C drying, predictably saving energy for operation of the dryer/oven. Doing so would have been further obvious as both Drying Methods and Li are drawn to methods of treating marine sediments to analyze its components by ICP analysis. The Examiner notes that while Drying Methods does not disclose the presence or analysis of barium or strontium, as Drying Methods teaches greater recovery of all tested trace analytes from a sedimentary sample, one of ordinary skill would expect the same benefit for other trace elements such as barium or strontium.
Pore Water teaches the collection of marine sediment cores (§ 3.1), and that the carbonate fraction of the sedimentary samples is digested with 1N NaC2H3O2 (sodium acetate) buffered to pH = 5 with acetic acid (a solution containing sodium acetate reactant; pg. 1221, §3.3). Pore Water further teaches the liquid collected from the digesting step is diluted then analyzed for element concentrations by ICP-AES (§3.3) to determine concentrations of barium (Fig. 7-9; §4.2) and strontium (Fig. 5, 8-9; Tables 1, 3; §4.2). The Examiner notes that as sodium acetate is comprised of ions with a valency of +/- 1, its molarity is equal to its normality, a 1 M sodium acetate solution. Buffer pH Calculator teaches that according to the Henderson-Hasselbalch formula, in order to achieve a pH of 5 for a 1 M sodium acetate solution, a concentration of 0.631 M of acetic acid (pKa = 4.8) must be achieved (pg. 1), or 37.893 g/L. As 1 M of sodium acetate equates to 82.0343 g/L and 1 L of water has a mass of ~ 1000g, the concentration of the sodium acetate of the pH 5 acetic acid/sodium acetate buffer is 7.325 % by mass, and the concentration of acetic acid is 3.386% by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used sodium acetate as the acetate compound used in the acetic acid/buffer solution as Li teaches the presence of barium and strontium bound with carbonates in the treated sediment, and Pore Water teaches an acetic acid/sodium acetate buffer to be suitable for digesting carbonates, predictably recovering more of the barium/strontium found in the sediment and a more accurate analysis of how much barium/strontium is present in the sediment.  Doing so would have been further obvious as Li and Pore Water are both drawn to processes of analyzing marine sediment samples for barium and strontium both processes use an acetate/acetic acid solution to dissolve Ba and Sr from sediment. The Examiner notes that while Li requires a solution containing 5-50% acetic acid by mass and Pore Water only discloses a solution containing 3.386% by mass, acetic acid and sodium acetate are conjugate bases, and as Pore Water teaches sodium acetate also to extract barium and strontium, one of ordinary skill would expect both sodium acetate and acetic acid to extract barium and strontium from the sediment, and as sodium acetate and acetic acid together comprise 10.708% by mass of the solution, would be a reasonable modification of Li as 5-50% of the mass of the solution is made up of an exchangeable acetate.
Regarding claim 2, Li teaches determining a Sr/Ba ratio [0015]. 
Regarding claim 3, Li teaches determining a Sr/Ba ratio [0015]. The Examiner notes that a ratio of strontium to barium discloses the same information as a ratio of barium to strontium for a given solution, and only represents a different format of expressing the relationship between the amounts of each element, therefore Li is considered to read on determining a ratio of the barium level to the strontium level.
Regarding claims 5, Pore Water teaches a 1N NaC2H3O2 (sodium acetate) buffered to pH = 5 with acetic acid. The Examiner notes that as sodium acetate is comprised of ions with a valency of +/- 1, its molarity is equal to its normality, reading on a 1 M solution of sodium acetate.
Regarding claim 6, Li teaches extractant agent solution should be added in 1:50-1:500 solid-liquid ratio to the sedimentary sample after filtering [0015].
Regarding claim 8, Drying Methods teaches the drying should be for 16 hours (wherein the baking is at least twelve hours in duration; pg. 326 left column first paragraph).
Regarding claim 9, Li teaches the sample and acid are stirred or oscillated for more than 60 minutes [0015]. This overlaps the claimed range of stirring or oscillating the solution for at least 120 minutes. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art. See MPEP § 2144.05(I).
Regarding claim 10, Li teaches ultrasonic oscillation may be used to perform the oscillation [0015].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Drying Methods and Pore Water as applied to claim 1 above, and further in view of evidentiary reference Buffer pH Calculator.
Regarding claim 4, Pore Water teaches a 1M NaC2H3O2 (sodium acetate) buffered to pH = 5 with acetic acid. The Examiner notes that as sodium acetate is comprised of ions with a valency of +/- 1, its molarity is equal to its normality, reading on a 1 M solution of sodium acetate. Buffer pH Calculator teaches that according to the Henderson-Hasselbalch formula, in order to achieve a pH of 5, a concentration of 0.631 M of acetic acid (pKa = 4.8) must be achieved (pg. 1), or 37.893 g/L. As 1 M of sodium acetate equates to 82.0343 g/L and 1 L of water has a mass of ~ 1000g, the concentration of the sodium acetate of the pH 5 acetic acid/sodium acetate buffer is 7.325 % by mass, reading on the solution comprising between 2 and 20% sodium acetate reactant.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Drying Methods and Pore Water as applied to claim 1 above, and with evidence from Mesh and Micron Sizes.
Regarding claim 7, Li teaches that the sample should be crushed to a grain size no larger than 100 mesh, which Mesh and Micron Sizes teaches is equivalent to 149 microns (a sample grain size of less than 150 microns; pg. 2).
Claim(s) 11-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106289916 A, family patent document US 20180187288 A1 used as translation), hereinafter Li in view of The Effects of Different Drying Methods for Marine Sediment upon Moisture Content and Metal Determination, hereinafter Drying Methods, and Pore water profiles and authigenic mineralization in shallow marine sediments above the methane-charged system on Umitaka Spur, Japan Sea, hereinafter Pore Water.
Regarding claim 11, Li teaches a selective extraction of sedimentogenic strontium and barium in terrigenous clastic sediments (Title), where a sediment sample is crushed [0015] and acetic acid solution or acetic acid-acetate buffer solution is added with a 5-50% acetic acid mass concentration as an extraction agent (reacting a portion of the fine filtered sedimentary sample in a solution; [0015]). Li further teaches the solid and liquid are separated, and the supernatant is diluted to an appropriate concentration for the instrumental analysis by ICP-OES or ICP-MS of Sr (measuring a strontium level within a liquid product of the solution) and Ba (measuring a barium level within a liquid product of the solution) to determine a Sr/Ba ratio (determining a ratio of the strontium level and the barium level of the liquid product; [0015]). Li further teaches that Sr and Ba in sediments may be carbonate bound [0011, 0013]. Li teaches the reactant is an acetic acid/acetate buffer solution [0015], but does not teach or the acetate compound used in the buffer solution.
Pore Water teaches the collection of marine sediment cores (§ 3.1), and that the carbonate fraction of the sedimentary samples is digested with 1N NaC2H3O2 (sodium acetate) buffered to pH = 5 with acetic acid (a solution containing sodium acetate reactant; pg. 1221, §3.3). Pore Water further teaches the liquid collected from the digesting step is diluted then analyzed for element concentrations by ICP-AES (§3.3) to determine concentrations of barium (Fig. 7-9; §4.2) and strontium (Fig. 5, 8-9; Tables 1, 3; §4.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used sodium acetate as the acetate compound used in the acetic acid/buffer solution as Li teaches the presence of barium and strontium bound with carbonates in the treated sediment, and Pore Water teaches an acetic acid/sodium acetate buffer to be suitable for digesting carbonates, predictably recovering more of the barium/strontium found in the sediment and a more accurate analysis of how much barium/strontium is present in the sediment.  Doing so would have been further obvious as Li and Pore Water are both drawn to processes of analyzing marine sediment samples for barium and strontium both processes use an acetate/acetic acid solution to dissolve Ba and Sr from sediment. The Examiner notes that while Li requires a solution containing 5-50% acetic acid by mass and Pore Water only discloses a solution containing 3.386% by mass, acetic acid and sodium acetate are conjugate bases, and as Pore Water teaches sodium acetate also to extract barium and strontium, one of ordinary skill would expect both sodium acetate and acetic acid to extract barium and strontium from the sediment, and as sodium acetate and acetic acid together comprise 10.708% by mass of the solution, would be a reasonable modification of Li as 5-50% of the mass of the solution is made up of an exchangeable acetate.
Regarding claim 12, Li teaches determining a Sr/Ba ratio [0015].
Regarding claim 13, Li teaches determining a Sr/Ba ratio [0015]. The Examiner notes that a ratio of strontium to barium discloses the same information as a ratio of barium to strontium for a given solution, and only represents a different format of expressing the relationship between the amounts of each element, therefore Li is considered to read on determining a ratio of the barium level to the strontium level.
Regarding claim 15, Pore Water teaches a 1N NaC2H3O2 (sodium acetate) buffered to pH = 5 with acetic acid. The Examiner notes that as sodium acetate is comprised of ions with a valency of +/- 1, its molarity is equal to its normality, reading on a 1 M solution of sodium acetate.
Regarding claim 16, Li teaches extractant agent solution should be added in 1:50-1:500 solid-liquid ratio to the sedimentary sample [0015].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Pore Water as applied to claim 11 above, and further in view of evidentiary reference Buffer pH Calculator.
Regarding claim 14, Pore Water teaches a 1N NaC2H3O2 (sodium acetate) buffered to pH = 5 with acetic acid. The Examiner notes that as sodium acetate is comprised of ions with a valency of +/- 1, its molarity is equal to its normality, reading on a 1 M solution of sodium acetate. Buffer pH Calculator teaches that according to the Henderson-Hasselbalch formula, in order to achieve a pH of 5, a concentration of 0.631 M of acetic acid (pKa = 4.8) must be achieved (pg. 1), or 37.893 g/L. As 1 M of sodium acetate equates to 82.0343 g/L and 1 L of water has a mass of ~ 1000g, the concentration of the sodium acetate of the pH 5 acetic acid/sodium acetate buffer is 7.325 % by mass, reading on the solution comprising between 2 and 20% sodium acetate reactant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733